IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50232
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

versus

LEROY FLORES ALANIZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-99-CR-79-1
                       --------------------
                         October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Leroy Flores Alaniz (“Alaniz”) appeals his conviction for

being a felon in possession of a firearm.     He argues that 18

U.S.C. § 922(g) is unconstitutional or the district court

unconstitutionally applied § 922(g)(1) to his case.

     “This court has repeatedly emphasized that the

constitutionality of § 922(g)(1) is not open to question.”        See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir.), cert.

denied, 120 S. Ct. 156 (1999).   Recent decisions by the Supreme



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50232
                               -2-

Court have not altered this ruling.   The judgment of the district

court is AFFIRMED.